DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 are pending in this Office Action.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 07/09/2021 and 10/10/2021. The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Specification



The disclosure is objected to because of the following informalities: the abbreviation “KPI” throughout the specification has not been defined. Thus, it is required the specification to disclose the full name of this term without introducing any new matter.
Appropriate correction is required.
Drawings




The drawings are objected to because the start of the process in Figure 10 is at the bottom of the figure which process should be from top to bottom. In this order “Obtaining unit” 1010 then “Extraction unit” 1020 and at the bottom “Identification unit” 1030. amendment to clarify the steps, since step 1010 in the first step   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Objections





Claims are objected to because of the following informalities:  
Claim 1, page 28 recites “obtaining performance data of a network device on an optical link,” Should be corrected to say: “obtaining performance data [[of a]]from an optical network device connected to [[on]] an optical link,”.
Claim 12, page 30 recites “obtaining performance data of a network device on an optical link,” Should be corrected to say: “obtaining performance data [[of a]]from an optical network device connected to [[on]] an optical link,”.
Claim 20, page 31 recite “an optical link network device on an optical link and an optical link fault identification apparatus, wherein: the optical link fault identification connected to an optical link and to an optical link fault identification apparatus, wherein[[:]], the optical link fault identification apparatus is further configured to:”  
 Claim 20, page 31 recite “receive performance data of the optical link network device from the optical link network device…” Should be corrected to say: “receive performance data of the optical link 
Appropriate correction should apply to the subsequent claims accordingly or alike. 





Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 12, 17 and 20 are rejected under 35 U.S.C. 10(a) (1)(a)(2) as being anticipated by Nicolas Dupuis et al., (US 2017/0033862 A1) hereinafter “Dupuis”.
1, Dupuis disclose an optical link fault identification method, comprising (Dupuis: Fig. 2-4, method and apparatus for detecting/identifying faults occurrence on optical fibers, See Abstract,  ¶¶ [0003]-[0006], [0045]-0051]):
obtaining performance data of a network device on an optical link, wherein the performance data comprises receive optical power (Dupuis: Fig. 2-4, fault tracking device 46 see detail in Fig. 3, receiving/obtaining performance data e.g., optical power RxPower (t, f)@ different wavelengths or frequencies 1310, 1490, 1550nm, ¶¶ [0050]-0051]); and 
extracting a feature parameter from performance data used to determine a change in relation to the performance data that is within a preset time window (Dupuis: Figs. 2, 3-4, fault detector 21 extracts/tracks the feature parameter e.g., change in both average value and standard deviation of signal power 18, see Fig. 4, RxPower 18 fluctuate respect to value M1 with deviation of t1 during time interval zero to T1 window or time window T1 to T2 fault 1 detected at value M2, ¶¶ [0050]-0059]), and 
to identify a fault mode on the optical link based on the extracted feature parameter, wherein the performance data is a time sequence within the preset time window (Dupuis: Figs. 2, 3-4, fault occurring on optical fiber based on extracted feature parameter e.g., RxPower from average value M1 to average value M2 in T1 to T2 window of time indicates fault mode e.g., Loss  or degradation in down or upstream frequency band or Bend is type of fault related to bend of optical fiber, in time sequences T1 to T4, see ¶¶ [0053], [0058], [0060], [0066]-[0068]).
Regarding claim 12, is rejected in the same manner as claim 1. 
Regarding claim 20, is rejected in the same manner as claim 1.
Regarding claim 6, Dupuis disclose the method according to claim 1, wherein the (Dupuis: Figs. 2, 3-4, the change of trends is when comparing first fault to second fault and deciding whether second fault is an increase or tolerance on the increase and the type of the second fault, See ¶¶ [0014], also see [0020], [0037], [0053]).
Regarding claim 7, Dupuis the method according to claim 6, wherein the feature parameter used to represent the change 30trend of the performance data comprises one or any combination of the following parameters: 28a bounce count, used to represent a fluctuation count of a fitting processing result of the receive optical power; a deterioration level, used to represent a drop trend of the fitting processing result of the receive optical power (Dupuis: Figs. 2, 3-4, fault detection, deterioration level or degradation of the received optical power is detected and fluctuating around values e.g., M1 ~ M4 levels, See ¶¶ [0068], [0053], [0014], also see [0020], [0037], [0053]); 5a rise count, used to represent a rise trend of the fitting processing result of the receive optical power; and a sudden change count, used to represent a quantity of times the receive optical power deviates from historical average optical power within the preset time window (Dupuis: Figs. 2, 3-4, See ¶¶ [0077], [0014], [0022], [0026], [0037]).
Regarding claim 8, Dupuis the method according to claim 1, wherein the identifying a fault mode on the optical link based on the feature parameter specifically comprises: matching the feature parameter against a fault mode identification model to determine the fault mode (Dupuis: Figs. 2, 3-4, See ¶¶ [0073], [0077], [0014], [0020], [0037]).
Regarding claim 17, is rejected in the same manner as claim 8.
Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-3 and 13are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas Dupuis et al., (US 2017/0033862 A1) hereinafter “Dupuis” in view of Jerry Aguren (US 2012/0019366 A1) hereinafter “Aguren”.  
Regarding claim 2, Dupuis disclose the method according to claim 1, wherein the performance data further comprises but does not expressly disclose transmit optical power.
However, Aguren disclose the performance data further comprises transmit optical power (Aguren: Fig. 1-6, the performance data relating to quality of communication e.g.,  includes transmit and receive power, see claim 6 or any of ¶¶ [0014], [0021], [0023], [0033]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dupuis with well-known feature in the performance data comprises transmit optical power as taught by Aguren because transceiver dynamically can collect and store performance data for that relates to quality of communication such as optical transmit power and/or optical receiver power.  See Paragraph [00014].  & MPEP 2143.I (A-D). 
Regarding claim 3, Dupuis the method according to claim 1, wherein the performance data further comprises but does not expressly disclose an optical fiber length.
However, Aguren disclose wherein the performance data further comprises an optical fiber length (Aguren: Fig. 1-6, the performance data includes an optical fiber type and length, see claim 6 or any of ¶¶ [0030], [0014]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the Dupuis with well-known feature to include in the performance data further comprises an optical fiber length as taught by Aguren because transceiver dynamically can collect and store performance data for that relates to quality of communication such as optical fiber length.  See Paragraph [00014] & MPEP 2143.I (A-D). 
Regarding claim 13, is rejected in the same manner as claim 2 or claim 3.
Claims 4 , 14 and 16,  are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis in view of Hideo Hasegawa (US 2017/0046215 A1) hereinafter “Hasegawa”.
Regarding claim 4, Dupuis disclose the method according to claim 1, wherein the feature parameter comprises a feature parameter used to represent but does not disclose an abnormality level of the performance data.
However, Hasegawa disclose a feature parameter used to represent an abnormality level of the performance data (Hasegawa: Fig. 2-3, s101 collecting performance data from monitoring apparatus, s102 generating correlation data at s103 detecting abnormality of the performance data at S104 calculating the level of abnormality of performance data ¶¶ [0047]-[0063]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dupuis with a feature parameter used to represent an abnormality level of the performance data as taught by Hasegawa because monitoring the parameters of the performance data periodically and correlating it with known set of measured value to detect abnormality or unexpected values the output the score to management put the system in alert mode for possible failure.  MPEP 
Regarding claim 4, is rejected in the same manner as claim 14.
Regarding claim 16, the combination of Dupuis disclose the apparatus according to claim 14, wherein the feature parameter used to represent the change trend of the performance data (Dupuis: Figs. 2, 3-4, the change of trends is when comparing first fault to second fault and deciding whether second fault is an increase or tolerance on the increase and the type of the second fault, See ¶¶ [0014], also see [0020], [0037], [0053]) comprises one or any combination of the following parameters: a bounce count, used to represent a fluctuation count of a fitting processing result of the receive optical power; a deterioration level, used to represent a drop trend of the fitting processing result of the receive optical power (Dupuis: Figs. 2, 3-4, fault detection, deterioration level or degradation of the received optical power is detected and fluctuating around values e.g., M1 ~ M4 levels, See ¶¶ [0068], [0053], [0014], also see [0020], [0037], [0053]); a rise count, used to represent a rise trend of the fitting processing result of the receive optical power; and a sudden change count, used to represent a quantity of times the receive optical power deviates from historical average optical power within the preset time window (Dupuis: Figs. 2, 3-4, See ¶¶ [0077], [0014], [0022], [0026], [0037]).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis in view of Hasegawa and further in view of David DeLew et al., (US 2009/0010643 A1) hereinafter “DeLew”.  
Regarding claim 5, the combination of Dupuis disclose the method according to claim 4, wherein the feature parameter used to represent the abnormality level of the performance data comprises one or any combination of the following parameters: but does not expressly a 
a weak-light ratio that is a ratio of duration of weak light in the receive optical power to total duration of the preset time window; 
a strong-light ratio that is a ratio of duration of strong light in the receive optical power to the total duration of the preset time window; and 
a no-light ratio that is a ratio of duration of no light in the receive optical power to the total duration of the preset time window.
However, DeLew disclose a weak-light ratio that is a ratio of duration of weak light in the receive optical power to total duration of the preset time window or jitter level that is a level of a random change of the receive optical power within the preset time window (DeLew: Fig. 1-3, OLT receiving low SNR on upstream slot (time window), from ONT too low jitter tolerance on OLT clock or duration too low power level indicating defects such kinked fiber or too long fiber etc.. ¶¶ [0003]-[0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dupuis such that weak-light ratio that is a ratio of duration of weak light in the receive optical power to total duration of the preset time window or jitter level that is a level of a random change of the receive optical power within the preset time window as taught by DeLew in order to identifying a fault in a optical network by transmitting a test series of at least one data pattern via an optical communications path from a first network node to a second network node and comparing the test results for reporting the error rate to identify a fault in the passive optical network.  MPEP 
Regarding claim 15, is rejected in the same manner as claim 5.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis in view of Murali Chintalapati et al., (US 2019/0377625 A1) hereinafter “Chintalapati”.  
Regarding claim 9, the combination of Dupuis disclose the method according to claim 8, wherein the method further comprises: but does not expressly disclose training, by using historical data of a known fault mode, the fault mode identification model, wherein the historical data comprises a feature parameter and a fault mode corresponding to the feature parameter.
However, Chintalapati disclose training, by using historical data of a known fault mode, the fault mode identification model, wherein the historical data comprises a feature parameter and a fault mode corresponding to the feature parameter (Chintalapati: Fig. 1-3, node failure predication algorithm platform 270, associate with offline or online training/ learning may access historical state data which stored 272 at least include health status or attribute of node e.g., feature parameter indicating healthy or failure mode during period of time window, ¶¶ [0019]-[0020], [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dupuis such that the historical data of a known fault mode, the fault mode identification model, wherein the historical data comprises a feature parameter and a fault mode corresponding to the feature parameter as taught by Chintalapati so that the system may generate up-to-date learning models to keep with a dynamic environment. The algorithm creation platform may use that 
Regarding claim 18, is rejected in the same manner as claim 9.

Allowable Subject Matter

Claims 10-11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.
(US 2001/0026385 A1) 	Simon X.F. Cao
(US 2009/0010643 A1) 	David DeLew et al.,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636